

TAX PROTECTION AGREEMENT
 
THIS TAX PROTECTION AGREEMENT (“Agreement”), dated as of June 26, 2008, is made
by LIGHTSTONE VALUE PLUS REIT, L.P., a Delaware limited partnership (“LVP”), and
ARBOR NATIONAL CJ, LLC, a New York limited liability company (“ANCJ”) that will
become a limited partner of LVP as a result of the Contribution (defined below).
 
WHEREAS ANCJ owns a membership interest in Mill Run LLC (“MRL”) corresponding to
a .46% Common Interest (as defined in the Second Amended and Restated Operating
Agreement of Mill Run LLC, dated as of September 20, 2005, as amended);
 
WHEREAS MRL owns, indirectly through entities that are treated as disregarded
entities for U.S. federal tax purposes, a property known as the Orlando Design
Center and a property known as Orlando Outlet World (collectively, the
“Properties”);
 
WHEREAS, pursuant to that certain Contribution and Conveyance Agreement, dated
as of the date hereof, between ANCJ and LVP (the “Contribution Agreement”), ANCJ
will contribute all of its membership interest in MRL (the “Contributed
Interest”) to LVP in exchange for Units (as defined in the Contribution
Agreement) of LVP (the “Contribution”);
 
WHEREAS, for federal income tax purposes, it is intended that the Contribution
will be treated as a tax-free contribution by ANCJ to LVP of the Contributed
Interest in exchange for Units under Section 721 of the Code;
 
WHEREAS, pursuant to the Contribution Agreement, LVP has agreed to make certain
undertakings to ANCJ as provided herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:
 
1. Definitions. All capitalized terms used and not otherwise defined in this
Agreement shall have the meaning set forth in the Partnership Agreement (as
defined below). As used herein, the following terms have the following meanings:
 
“Approved Firms” shall mean any of the following firms: Baker & McKenzie LLP,
Deloitte & Touche LLP, Dewey & LeBoeuf LLP, McKee Nelson LLP, Kaye Scholer LLP,
and DLA Piper; and if any of the aforementioned law firms shall disband, the
parties hereto shall each make a good faith effort to choose a replacement for
each such firm.
 
“Built-in Gain” means gain allocable under Section 704(c) of the Code or under
so-called “reverse” Section 704(c) principles pursuant to Treasury Regulation
Section 1.704-1(b)(4)(i) to ANCJ with respect to the Properties or the
Contributed Interest (taking into account any special inside basis of ANCJ under
Section 743(b) of the Code with respect to the Properties or the Contributed
Interest). For purposes of determining Built-in Gain with respect to the
Properties, the assets of MRL shall be deemed to have been revalued for federal
income tax purposes, and the capital accounts of the partners therein adjusted,
immediately prior to the Contribution pursuant to the principles of Treasury
Regulation Section 1.704-2(b)(2)(iv)(f) (notwithstanding that no event described
in Treasury Regulation Section 1.704-2(b)(2)(iv)(f)(5) occurs with respect to
MRL in connection with the Contribution). After the Closing Date, the Built-in
Gain shall be reduced from time to time pursuant to the principles set forth in
the Code and the Regulations thereunder.
 

--------------------------------------------------------------------------------


 
“Closing” shall mean the closing of the exchange of the Contributed Interest for
Units pursuant to the Contribution Agreement.
 
“Closing Date” shall mean the date on which the Closing occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contributed Interest” shall have the meaning set forth in the Recitals.
 
“Contribution” shall have the meaning set forth in the Recitals.
 
“Disposition” shall have the meaning set forth in Section 2(a).
 
“Excluded Transfer” shall have the meaning set forth in Section 2(g).
 
“Nonrecourse Built-in Gain” means gain recognized under Section 731(a)(1) of the
Code as a result of a deemed distribution under Section 752(b) of the Code or
gain recognized under Section 465(e) of the Code as a result of a reduction of
the amount of liabilities allocable to ANCJ under Section 752 of the Code below
the Protected Amount.
 
“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership, dated as of April 22, 2005, of LVP, as amended.
 
“Permitted Transfer” shall mean (i) a transfer of any of the Properties or the
Contributed Interest in an involuntary bankruptcy against MRL, (ii) the
condemnation or other taking of any of the Properties by a governmental entity
or authority in eminent domain proceedings, (iii) if LVP elects the Application
of Section 2(f), a transfer of the Orlando Design Center, or (iv) if LVP elects
the Application of Section 2(g), an Excluded Transfer.
 
“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 2(a).
 
“Properties” shall have the meaning set forth in the Recitals.
 
“Protected Amount” shall mean an amount equal to the product of (i) ANCJ’s
negative tax capital account in MRL as of the date hereof and (ii) negative one
(-1), as such amount may be reduced pursuant to the following sentence. Upon any
other sale, exchange, transfer or disposition either (a) by ANCJ of some or all
of its Units or (b) by any person or entity of some or all of its direct or
indirect equity interest in ANCJ, the Protected Amount shall be reduced to the
extent of (x) in situation (a), any gain recognized by ANCJ, but only to the
extent such gain is attributable to the amount of nonrecourse liabilities of LVP
of which ANCJ is deemed relieved under Section 752 of the Code and the
regulations thereunder as a result of such transaction, and (y) in situation
(b), any gain recognized by such person (or, in the case of a transfer resulting
from the death of such person, the difference between the adjusted tax basis,
for federal income tax purposes, of the transferee with respect to the
transferred property and the adjusted tax basis, for federal income tax
purposes, of such person with respect to such property), but only to the extent
such gain is attributable to the amount of nonrecourse liabilities of LVP of
which such person is deemed relieved under Section 752 of the Code and the
regulations thereunder as a result of such transaction.
 
2

--------------------------------------------------------------------------------


 
“Protected Period” means the period beginning on the Closing Date, but after the
Closing, and ending on the date that is five (5) years after the Closing Date.
 
“Qualifying Opinion” shall have the meaning set forth in Section 3(d).
 
2. Restrictions on Disposition of the Properties.
 
(a) Subject to Section 2(b), LVP agrees that during the Protected Period neither
LVP, nor any entity in which LVP holds a direct or indirect interest, will
consummate a sale, transfer, exchange or other disposition of all or any portion
of the Properties, the Contributed Interest, or any indirect interest in all or
any portion of the Properties or the Contributed Interest (a “Disposition”), or
engage in any other transaction, that results in the recognition and allocation
to ANCJ of all or any portion of its Built-in Gain that it would not otherwise
have recognized at such time as a result of the application of the Code and
Regulations in the absence of such transaction or any other transaction. In
addition, LVP shall not enter into any transaction described in the first
sentence of Section 3(d) unless LVP shall have first provided ANCJ with a
Qualifying Opinion in a timely manner pursuant to the requirements of Section
3(d). ANCJ shall have the right to seek and obtain specific performance or
injunctive relief as a remedy with respect to any breach or threatened breach of
the covenant set forth in the preceding sentence.
 
(b) The first sentence of Section 2(a) shall not apply to (i) a transfer of any
of the Properties or the Contributed Interest in an involuntary bankruptcy
against MRL or (ii) the condemnation or other taking of any of the Properties by
a governmental entity or authority in eminent domain proceedings.
 
(c) Any property that is exchanged for or replaces any of the Properties, the
Contributed Interest, or any portion thereof and that is “substituted basis
property,” as defined in Section 7701(a)(42) of the Code, with respect thereto
shall thereafter be treated as a “Property,” the “Contributed Interest,” or a
portion thereof, as the case may be, for all purposes of this Agreement;
however, the Property, the Contributed Interest, or the portion thereof that was
exchanged for or replaced by such new property shall continue to be treated as a
“Property,” the “Contributed Interest,” or a portion thereof to the extent that
a subsequent disposition of (or other transaction involving) the Property, the
Contributed Interest, or the portion thereof could result in the recognition and
allocation to ANCJ of any Built-in Gain.
 
3

--------------------------------------------------------------------------------


 
(d) Within 18 weeks after the Closing Date, LVP shall provide to ANCJ a
spreadsheet showing its calculation of (i) the Built-in Gain with respect to the
Properties and the Contributed Interest and (ii) ANCJ’s negative tax capital
account in MRL as of the Closing Date. The calculation of the Built-in Gain
shall be based on the fair market values for the Properties and the Contributed
Interest shown on Schedule A hereto. The calculation of the Built-in Gain shall
also reflect any Section 704(c) or “reverse” Section 704(c) gain or loss
existing with respect to the Properties immediately prior to the Closing.
 
(e) For federal, state, and local income tax purposes, LVP shall report (i)
ANCJ’s contribution of the Contributed Interest to LVP as a tax-free
contribution pursuant to Section 721 of the Code (or the corresponding provision
of state or local law, as applicable) and (ii) ANCJ as a partner in LVP with
respect to all of the Units received by LVP; provided that, upon a reasonable
request from LVP’s accountant, ANCJ shall provide (at LVP’s expense) to the
accountant, at ANCJ ’s election, either (i) a letter from Cooley Godward Kronish
LLP to the accountant, (ii) an opinion letter from Cooley Godward Kronish LLP
which shall provide that the accountant is entitled to rely on it, or (iii) an
opinion letter from an Approved Firm to the accountant, in each case providing
the required level of comfort to the accountant to sign the return or
returns. Notwithstanding the foregoing, LVP shall not be deemed to have breached
its obligations under this Section 2(e) solely because a governmental taxing
authority determines that LVP would be required to file an amended tax return or
amended information statement that reports the Contribution other than as a
contribution pursuant to Section 721 of the Code.
 
(f) LVP may elect to apply this Section 2(f) by treating any taxable direct or
indirect disposition of the Orlando Design Center as not subject to
indemnification under the first sentence of Section 2(a); provided, however,
that LVP shall not be entitled to elect the application of this Section 2(f) if
LVP shall have previously elected the application of Section 2(g). If LVP elects
the application of this Section 2(f), then the first sentence of Section 2(a)
shall not apply to a transfer of the Orlando Design Center.
 
(g) LVP may elect to apply this Section 2(g) by treating all or part of one or
more taxable direct or indirect Dispositions of Properties (other than the
Orlando Design Center), occurring at any time after the one year anniversary of
the Closing Date, as an Excluded Transfer or Excluded Transfers (as defined
below) not subject to indemnification under the first sentence of Section 2(a),
within the limits set forth in the following sentence; provided, however, that
LVP shall not be entitled to elect the application of this Section 2(g) if LVP
shall have previously or concurrently elected the application of Section 2(f).
If LVP elects or has elected the application of this Section 2(g) and in any
calendar year, taking into account all direct or indirect Dispositions by LVP of
one or more Properties or portions thereof that (i) are taxable in whole or in
part and (ii) occur during such calendar year and after the one year anniversary
of the Closing Date, LVP transfers Properties or portions thereof having an
aggregate value as of the date hereof as set forth on Schedule A hereto that is
less than or equal to ten percent (10%) of the total value of the Properties as
of the date hereof as set forth on Schedule A hereto, then the first sentence of
Section 2(a) shall not apply to such Dispositions (each such Disposition, an
“Excluded Transfer”); moreover, if the aggregate value (as of the date hereof as
set forth on Schedule A hereto) of the Properties transferred in such
Dispositions is less than ten percent (10%) of the total value of the Properties
as of the date hereof as set forth on Schedule A hereto, then such deficit shall
carry over to the following calendar year and increase the amount of Properties
the transfers of which may qualify as Excluded Transfers for such year, and if
such amounts are not transferred, all such amounts shall carry over to the next
successive year, and so on, until the term of this Agreement shall expire. If
the preceding sentence does not apply to Dispositions by LVP in any calendar
year because the aggregate value (as of the date hereof as set forth on Schedule
A hereto) of the Properties (or portions thereof) disposed of exceeds ten
percent (10%) of the total value of the Properties as of the date hereof as set
forth on Schedule A hereto, then only a ratable portion of each such Disposition
shall qualify as an Excluded Transfer not subject to Section 2(a). With respect
to the first calendar year that begins after the date hereof, the preceding two
sentences shall be applied by substituting for each occurrence of “ten percent
(10%)” the product of (i) ten percent (10%) and (ii) a fraction, the numerator
of which is the number of days from the one year anniversary of the date hereof
to December 31 of such calendar year, and the denominator of which is 365.
Notwithstanding anything to the contrary herein, a direct or indirect
Disposition or other transfer of a Property or a portion thereof shall not
constitute an Excluded Transfer if such transfer is effectuated with a party
“related” to LVP (applying the principles of Code Sections 267(b) and 707(b)) in
a transaction that lacks a bona fide commercially motivated business purpose.
 
4

--------------------------------------------------------------------------------


 
(h) No later than the earlier of (i) the date that is 30 days after LVP
consummates a direct or indirect Disposition, taxable in whole or in part, of
one or more Properties or portions thereof and (ii) December 31 of the calendar
year in which such Disposition occurs, LVP shall provide ANCJ with written
notification of such disposition, including (I) the Property, Properties, or
portions thereof disposed of (II) the amount and nature of the consideration
received, and (III) the amount of gain (including Built-in Gain) allocable to
ANCJ as a result of such Disposition; provided, however, that LVP shall not be
required to provide such notification if it shall have previously provided the
identical information to ANCJ pursuant to the notification provisions of Section
3(a).
 
3. Indemnity by LVP for Breach of Obligations set forth in Section 2.
 
(a) In the event that LVP engages in a Prohibited Transaction in breach of its
obligations set forth in Section 2(a), LVP shall pay to ANCJ an amount equal to
(i) the aggregate federal, state and local income taxes deemed incurred by ANCJ
with respect to any portion of its Built-in Gain that it recognizes as a result
of such Prohibited Transaction plus (ii) a “gross-up” amount so that, after the
hypothetical payment by ANCJ of all federal, state and local income taxes on
amounts received pursuant to this Section 3(a), ANCJ would retain from such
payments hereunder an amount equal to its total deemed income tax liability
incurred as a result of the Prohibited Transaction and its recognition of such
Built-in Gain. If (i) gain is recognized by ANCJ or allocated to ANCJ as a
result of the closing of the transactions contemplated by the Contribution
Agreement and (ii) such gain recognition is attributable to (I) incorrect
information provided by MRL or an affiliate or agent thereof to ANCJ or (II) a
breach of LVP’s or the Lightstone Value Plus Real Estate Investment Trust,
Inc.’s obligations under the Contribution Agreement or this Agreement, then LVP
shall indemnify ANCJ for such Built-in Gain under this Section 3(a) as if such
Built-in Gain had resulted from a Prohibited Transaction. Notwithstanding
anything herein to the contrary, it is the understanding and the intention of
the parties hereto that this Agreement shall in no manner create liability for
LVP as a result of any tax that may be recognized as a result of (i) the
structure and effectuation of the transactions contemplated hereby and by the
Contribution Agreement or (ii) any conversion of Units into stock of the REIT at
ANCJ’s election and that the only liability that may arise as to LVP shall be as
a result of its breach of its obligations imposed by this Agreement or the
Contribution Agreement, if any, or as a result of any provision of incorrect
information. At the time LVP enters into an agreement to consummate a Prohibited
Transaction that, if consummated, would breach Section 2(a) hereof and result in
the recognition by ANCJ of all or any portion of its Built-in Gain, and in any
case not less than thirty (30) days prior to consummating such Prohibited
Transaction, LVP shall notify ANCJ in writing of such proposed Prohibited
Transaction and of the approximate sales price or other amount to be realized
for income tax purposes in connection therewith and all other relevant details
of the Prohibited Transaction and shall request from ANCJ such information that
is within ANCJ’s possession or control as is reasonably necessary for LVP to
calculate the amount of the indemnity set forth herein. Upon receipt of such
notice, ANCJ shall provide LVP with any information reasonably requested by LVP
of ANCJ that is within ANCJ’s possession or control and is relevant to
calculation of the indemnity set forth herein within ten (10) days of such
request. Within ten (10) days after receipt of such information from ANCJ (or,
if no such information is requested, at the same time that LVP notifies ANCJ of
the Prohibited Transaction as provided above), LVP shall provide to ANCJ (i) a
computation of the indemnity payment, if any, owing to ANCJ under this Section
3(a). LVP shall make any required indemnity payment owing to ANCJ pursuant to
this Section 3(a) no later than five (5) days prior to the due date of the
quarterly estimated tax payment for individuals which next follows the date that
the Prohibited Transaction is consummated or, if later, ten (10) days after the
date required for LVP’s delivery of the computation of the indemnity payment to
ANCJ. For purposes of determining the amount of the deemed income taxes incurred
by ANCJ and the amount of the indemnity for Built-in Gain under this Section
3(a), (i) all income arising from a transaction or event that is taxable at
ordinary income rates (including, without limitation, “recapture” under Code
Sections 1245 or 1250 and net short-term capital gain) under the applicable
provisions of the Code and allocable to ANCJ shall be treated as subject to
federal, state and local income tax at the then applicable effective tax rate
imposed on ordinary income of individuals residing in the city of New York, New
York, determined using the maximum federal rate of tax on ordinary income and
the maximum state and local rates of tax on ordinary income then in effect in
New York City and New York State, (ii) all long-term capital gain arising from
the transaction or event allocable to ANCJ shall be treated as subject to
federal, state, and local income tax at the then applicable effective tax rate
imposed on long-term capital gains of individuals residing in the city of New
York, New York, determined using the maximum federal, state and local rates on
long-term capital gains then in effect (taking into account any special capital
gains rate attributable to recapture of prior depreciation deductions), and
(iii) any amounts payable with respect to state and local income taxes shall be
assumed to be fully deductible (without limitation or phaseout) for federal
income tax purposes.
 
5

--------------------------------------------------------------------------------


 
(b) Notwithstanding any provision of this Agreement to the contrary, other than
the last sentence of Section 2(a), Section 3(c), and Section 3(d), the sole and
exclusive rights and remedies of ANCJ for a breach or violation of the covenants
set forth in Sections 2(a) and 3(a) shall be a claim for payment against LVP,
computed as set forth in Section 3(a), and for interest and enforcement costs as
provided in Section 9(e). Except as provided in Sections 2(a), 3(c), and 3(d),
ANCJ shall not be entitled to pursue a claim for specific performance of the
covenant set forth in Section 2(a) or bring a claim against any person that
acquires the Contributed Interest or any of the Properties in violation of
Section 2(a).
 
6

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary herein, LVP may not enter into a
Prohibited Transaction unless, at least fourteen (14) days prior to entering
into such transaction, LVP will have provided ANCJ with evidence reasonably
satisfactory to ANCJ that, following such transaction, and including any
proceeds from such transaction, LVP will have the requisite liquidity to make
any necessary indemnification payments required pursuant to this Agreement. ANCJ
shall have the right to seek and obtain specific performance or injunctive
relief as a remedy with respect to any breach or threatened breach of this
covenant.
 
(d) Prior to the time that LVP enters into an agreement to consummate a
transaction that (i) may result in the realization of Built-in Gain but (ii)
which LVP may report, for federal, state, or local income tax purposes, as not
resulting (in whole or in part) in the recognition of such realized Built-in
Gain, and in any case not less than thirty (30) days prior to consummating such
transaction, LVP shall provide ANCJ with a written description of the
transaction containing all relevant details and shall thereafter, as promptly as
possible upon ANCJ’s reasonable request, and in any case not less than twenty
(20) days prior to consummating such transaction, provide ANCJ with an opinion
from any Approved Firm that (i) meets all the requirements for “covered
opinions” set forth in Section 10.35(c) of IRS Circular 230, including the
requirement that a covered opinion consider all significant federal tax issues,
(ii) is based on a statement of facts that is not inaccurate or unreasonable in
any material respect, and (iii) concludes, at at least a “more likely than not”
level of comfort, that all or part of the Built-in Gain realized in such
transaction will not be recognized for tax purposes (such an opinion, a
“Qualifying Opinion”). If LVP does not provide ANCJ with a description of the
transaction and, if reasonably requested by ANCJ, a Qualifying Opinion in a
timely manner pursuant to the first sentence of this paragraph, then LVP shall
not consummate such transaction. Furthermore, LVP shall not report any
transaction as resulting (in whole or in part) in the realization, but not the
nonrecognition, of Built-in Gain unless either (i) LVP previously provided ANCJ
with a Qualifying Opinion in a timely manner pursuant to the first sentence of
this paragraph or (ii) LVP obtains the consent of ANCJ prior to taking such
reporting position. ANCJ shall have the right to seek and obtain specific
performance or injunctive relief as a remedy with respect to any breach or
threatened breach of the covenants set forth in this paragraph.
 
4. Section 704(c) Method. LVP shall use, and shall cause any other entity in
which LVP has a direct or indirect interest to use, the “traditional method”
under Treasury Regulation Section 1.704-3(b) without curative allocations for
purposes of making allocations under Section 704(c) of the Code or reverse
Section 704(c) allocations with respect to the Contributed Interest and the
Properties to take into account the book-tax disparities as of the effective
time of the Contribution with respect to the Contributed Interest and the
Properties.
 
5. Obligation of LVP to Maintain Certain Debt.
 
(a) At all times through the Protected Period, LVP agrees to maintain, directly
or indirectly, an amount of indebtedness allocable to ANCJ under Section 752 of
the Code (and specifically as one or more nonrecourse liabilities under Treasury
Regulation Section 1.752-3) at least equal to the Protected Amount. ANCJ shall
have the right to seek and obtain specific performance or injunctive relief as a
remedy with respect to any breach or threatened breach of this covenant. For the
avoidance of doubt, the purpose of this Section 5(a) is not to require LVP to
increase the amount of liabilities to which the Properties or any other
properties are subject, provided that LVP maintains in place the liabilities of
MRL and its subsidiary entities existing as of the date hereof and does not take
any actions (or cause or permit any actions to be taken) that would decrease the
amounts of such liabilities that are allocable to ANCJ under Section 752 and the
regulations thereunder.
 
7

--------------------------------------------------------------------------------


 
(b) Federal, state and local income tax returns filed by LVP for all taxable
periods beginning prior to the expiration of the Protected Period shall report
allocations of nonrecourse liabilities to ANCJ in an amount at least equal to
the Protected Amount.
 
6. Indemnity by LVP for Breach of Obligations set forth in Section 5. In the
event that (i) LVP breaches its obligations set forth in Section 5 and as a
result ANCJ recognizes Nonrecourse Built-in Gain and (ii) such breach has not
occurred in connection with a Permitted Transfer, LVP shall pay to ANCJ, upon
written demand by ANCJ, an amount equal to (i) the aggregate federal, state and
local income taxes deemed incurred by ANCJ as a result of such Nonrecourse
Built-in Gain recognized by ANCJ by reason of such breach plus (ii) a “gross-up”
amount so that, after the hypothetical payment by ANCJ of all federal, state and
local income taxes on amounts received pursuant to this Section 6, ANCJ would
retain from such payments hereunder an amount equal to its total income tax
liability deemed incurred as a result of the breach by LVP of its obligations
set forth in Section 5 and ANCJ’s recognition of such Nonrecourse Built-in Gain.
The principles and tax rates set forth in Section 3(a) shall apply for purposes
of determining the timing and amount of payment to be made to ANCJ pursuant to
this Section 6 (including, without limitation, the calculation of the aggregate
federal, state and local income taxes deemed incurred by ANCJ). In addition, the
notification procedures set forth in Section 3(a) shall apply for purposes of
this Section 6 with respect to transactions that would result in a breach of
Section 5.
 
7. Requests for Information. Upon the request of LVP, ANCJ shall provide to LVP
copies of such tax returns, schedules and other information that is within the
possession or control of ANCJ (including, without limitation, copies of state
and federal tax returns and related working papers) reasonably requested by LVP
(“Tax Protection Information”) to enable it to make any necessary calculations
with respect to payments required to be made by LVP hereunder, including,
without limitation, calculations of Built-in Gain and Nonrecourse Built-in Gain
claimed to be recognized by ANCJ. No Tax Protection Information acquired by LVP
or any of its representatives may be disclosed to any individual or entity other
than (i) those representatives of LVP who need to know the Tax Protection
Information for the purpose of assisting LVP in evaluating and performing its
obligations under this Agreement (it being understood that prior to such
disclosure LVP’s representatives will be informed of the confidential nature of
the Tax Protection Information and shall agree in writing to be bound by the
requirements of this Section 7 of this Agreement), (ii) as required by
applicable law, or (iii) if necessary, upon the advice of counsel, in order to
comply with any judicial order, civil or criminal subpoena or any discovery
demand in pending litigation, whether or not LVP or any of its representatives
is a party thereto. LVP agrees to be responsible for any breach of this
Agreement by its representatives.
 
8. Term. This Agreement shall terminate upon the expiration of the Protected
Period. In addition, Section 5 of this Agreement shall terminate in the event
that the Protected Amount is reduced to zero. Notwithstanding the foregoing,
LVP's payment obligations under Sections 3, 6 and 9(e) shall survive the
termination of this Agreement or the termination of Section 5, as the case may
be, to the extent such obligations relate to a breach of LVP’s obligations under
Section 2 or 5 occurring before such termination of this Agreement (or in the
case of liability under Section 6, the termination of Section 5).
 
8

--------------------------------------------------------------------------------


 
9. General Provisions.
 
(a) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, sent by overnight courier (providing proof of delivery) or sent by
telecopy (providing confirmation of transmission) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
number for a party as shall be specified by like notice):
 
(i) if to LVP, to:
 
c/o The Lightstone Group
326 Third Street
Lakewood, NJ 08701
Attn: Joseph E. Teichman
Fax No.: 732-612-1444


with a copy to:
 
Herrick, Feinstein LLP
2 Park Avenue
New York, NY 10016
Attn: Sheldon Chanales, Esq.
Fax No.: (212) 545-3313


(ii) if to ANCJ, to:
 
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, NY 11553
Attention: Guy R. Milone, Jr.
Fax No.: (516) 506-4045


with a copy to:
 
Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036
Fax No.: (212) 479-6275
Attn: Thomas D. O’Connor, Esq.
 
9

--------------------------------------------------------------------------------




(b) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.
 
(c) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF.
 
(d) Severability. If any term, covenant or condition of this Agreement shall be
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision.
 
(e) Interest and Enforcement Costs. In the event that LVP fails to pay ANCJ any
amount due pursuant to this Agreement on the date such amount is due, then such
past due amount shall bear interest until the date paid at a rate equal to 15%
per annum. In the event of any breach by LVP of any of its covenants in this
Agreement, LVP shall pay all of ANCJ’s costs of enforcement of its rights under
this Agreement, including but not limited to reasonable attorneys’ fees,
disbursements, expenses and court costs.
 
(f) Subsidiary Entities of LVP. All references herein to the consummation,
engaging in, entering into, or reporting of a Disposition or other transaction,
or entering into an agreement to do any of the foregoing, by LVP shall also
apply to and include the consummation, engaging in, entering into, or reporting
of a Disposition or other transaction, or entering into an agreement to do any
of the foregoing, by any entity in which LVP owns, directly or indirectly, an
equity interest.
 
(g) List of Properties Correct and Complete. LVP represents to ANCJ that MRL
owns, indirectly through entities that are treated as disregarded entities for
U.S. federal tax purposes, the Orlando Design Center and Orlando Outlet World,
and that LVP does not own, directly or indirectly, any properties other than the
Orlando Design Center and Orlando Outlet World and holding entities for the
Orlando Design Center and Orlando Outlet World.
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, LVP and ANCJ have caused this Agreement to be signed by
their respective authorized signatories all as of the date first written above.
 

       
LIGHTSTONE VALUE PLUS REIT, L.P.
By Lightstone Value Plus Real Estate Investment Trust, Inc., its general partner
 
   
   
       
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:


       
ARBOR NATIONAL CJ, LLC
By Arbor Commercial Mortgage, LLC, its sole member
 
   
   
  By    

--------------------------------------------------------------------------------

Name:   Title:



11

--------------------------------------------------------------------------------


 